915 F.2d 1563Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Raymond Wilson ALLEN, Plaintiff-Appellant,v.Robert W. RIDLER, Special Agent, DEA, Corey Duber, NorthCarolina State Bureau of Investigation, Thomas P. Swain,Assistant United States Attorney, Eastern District of NorthCarolina, J. Douglas McCullough, 1st Assistant United StatesAttorney, Eastern District of North Carolina, Samuel T.Currin, United States Attorney, Eastern District of NorthCarolina, Charlie Glenn Passmore, Co-conspirator, paidgovernment informer, Stephen D. Netherland, Special Agent ofthe State of North Carolina, W.V. Stearns, Jr., R.O.Parrott, Wrightville Beach Police Officer, Steven Smith,Sergeant, Sid Jordan, Officer, Alexander B. Denson,Magistrate, United States Federal Court, James Harold Smyre,Joseph E. Fortier, Defendants-Appellees.
No. 90-6820.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 31, 1990.Decided Oct. 16, 1990.Rehearing Denied Dec. 11, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, District Judge.  (CA-89-581-CRT-F)
Raymond Wilson Allen, appellant pro se.
Stephen Aubrey West, Assistant United States Attorney, Raleigh, N.C., David F. Hoke, Assistant Attorney General, Raleigh, N.C., Carole S. Gailor, Womble, Carlyle, Sandridge & Rice, Raleigh, N.C., for appellees.
E.D.N.C.
AFFIRMED.
Before PHILLIPS, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Raymond Wilson Allen appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Allen v. Ridler, CA-89-581-CRT-F (E.D.N.C. Feb. 15, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.